PER CURIAM.
Affirmed. See Tillman v. State, 471 So.2d 32, 35 (Fla.1985) (“In order to be preserved for further review by a higher court ... the specific legal argument ... to be argued on appeal or review must be part of that presentation if it is to be considered preserved.”); Steinhorst v. State, 412 So.2d 332, 338 (Fla.1982) (“in order for an argument to be cognizable on appeal, it must be the specific contention asserted as legal ground for the objection, exception, or motion below.”).
GUNTHER, STONE and FARMER, JJ., concur.